MEMORANDUM **
Washington state prisoner Fred Chisom appeals pro se from the district court’s summary judgment in his 42 U.S.C. § 1983 action alleging defendant denied him access to prison showers and yard activity. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Buono v. *116Norton, 371 F.3d 543, 545 (9th Cir.2004), and we may affirm on any ground supported by the record, Vestar Dev. II, LLC v. Gen. Dynamics Corp., 249 F.3d 958, 960 (9th Cir.2001).
The district court properly granted summary judgment, because Chisom failed to present evidence that defendant “acted with an intent or purpose to discriminate against [him] based upon membership in a protected class.” See Lee v. City of Los Angeles, 250 F.3d 668, 686 (9th Cir.2001) (internal quotations omitted) (discussing Equal Protection claim requirements).
Chisom’s remaining contentions are unpersuasive.
Chisom’s July 18, 2006 motion objecting to appellees’ brief is DENIED.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.